I am of the opinion that the probate judge should have disallowed the application for $125, for the reason that the money had been expended for the purchase of the things needed in connection with graduation, and that the only question left at the time the application was filed in the Probate Court was whether or not the guardian could be properly allowed for the expenditure when the matter came up on accounting, which matter could not be determined on an application for an allowance.
It is further apparent that the whole question of whether the money was properly expended by the guardian remains yet to be heard and determined in the Probate Court should the guardian claim credit for the expenditure in his account as guardian.